EXHIBIT 3.6 JUHL RENEWABLE ASSETS, Inc. SECOND AMENDED AND RESTATED CERTIFICATE OF DESIGNATION OF PREFERENCES, RIGHTS AND LIMITATIONS OF SERIES A PREFERRED STOCK PURSUANT TO SECTION DELAWARE GENERAL CORPORATION LAW The undersigned, John Mitola and John Brand, do hereby certify that: 1. They are the President and Secretary, respectively, of Juhl Renewable Assets, Inc., a Delaware corporation (the “ Corporation ”). 2. The Corporation is authorized to issue 40,000,000 shares of preferred stock, 30,000,000 of which has been designated and issued as “Series A Preferred Stock.” 3. The following resolutions were duly adopted by the board of directors of the Corporation (the “ Board of Directors ”): WHEREAS, the certificate of incorporation of the Corporation, as amended, provides for a class of its authorized stock known as preferred stock, comprised of 40,000,000 shares, $0.0001 par value per share, issuable from time to time in one or more series; WHEREAS, the Board of Directors is authorized to fix the dividend rights, dividend rate, voting rights, exchange rights, rights and terms of redemption and liquidation preferences of any wholly unissued series of preferred stock and the number of shares constituting any series and the designation thereof, of any of them; and WHEREAS, it is the desire of the Board of Directors, pursuant to its authority as aforesaid, to fix the rights, preferences, restrictions and other matters relating to a series of the preferred stock, which shall consist of, up to 30,000,000 shares of the preferred stock which the Corporation has the authority to issue, as follows: NOW, THEREFORE, BE IT RESOLVED, that the Board of Directors does hereby provide for the issuance of a series of preferred stock for cash or exchange of other securities, rights or property and does hereby fix and determine the rights, preferences, restrictions and other matters relating to such series of preferred stock as follows: TERMS OF PREFERRED STOCK Section 1 . Definitions . For the purposes hereof, the following terms shall have the following meanings: “ Business Day ” means any day except Saturday, Sunday, any day which shall be a federal legal holiday in the United States or any day on which banking institutions in the State of New York are authorized or required by law or other governmental action to close. “ Commission ” means the Securities and Exchange Commission. “ Exchange Act ” means the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. “ Holder ” shall have the meaning given such term in Section 2. “ Investment Criteria ” shall have the meaning set forth in Section 6. “ Liquidation ” shall have the meaning set forth in Section 5. “ Original Issue Date ” means the date of the first issuance of any shares of the Preferred Stock regardless of the number of transfers of any particular shares of Preferred Stock and regardless of the number of certificates which may be issued to evidence such Preferred Stock. “ Preferred Stock ” shall have the meaning set forth in Section 2. “ Securities Act ” means the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. “ Share Delivery Date ” shall have the meaning set forth in Section 6(d). Section 2 . Designation, Amount and Par Value . The series of preferred stock shall be designated as its Series A Preferred Stock (the “ Preferred Stock ” or “ Series A ”) and the number of shares so designated shall be up to 30,000,000(which shall not be subject to increase without the written consent of all of the holders of the Preferred Stock) (each, a “ Holder ” and collectively, the “ Holders ”). Each share of Preferred Stock shall have a par value of $0.0001 per share. Section 3 . Dividends . Holders of the Preferred Stock will be entitled to receive, out of funds legally available for the payment of dividends, at the discretion of the Board of Directors, dividends in cash on their shares of Preferred Stock. Such dividends will be paid from the earnings of the Corporation, and will be targeted at the rate per share of nine percent (9.0%) per annum and paid quarterly. On a quarterly basis, the Board of Directors shall determine whether dividends shall be declared on the Preferred Stock and, if so, the rate per share per annum at which dividends shall accrue for such quarter (the “Dividend Rate”). 2 If and when declared, dividends on the Preferred Stock will accrue from, but excluding, the Original Issue Date and will be payable quarterly in arrears on or about the last calendar day of each calendar quarter. The first dividend payment on the Preferred Stock is payable on or about the last day in the calendar quarter that ends following receipt of the Holder’s subscription amount for purchase of the Preferred Stock.Following the first dividend payment, all future dividends are payable on a quarterly basis on or about the last calendar day of each March, June, September and December. Dividends payable on the shares of Preferred Stock for any partial dividend period will be computed on the basis of a 360-day year consisting of twelve 30-day months. The Corporation will pay dividends to Holders of record as they appear in the stock records of the Corporation at the close of business on the applicable record date, which will be the 10thday preceding the applicable payment date, or such other date established by the Corporation of no less than 10days and no more than 30days preceding the payment date. The Corporation will not declare or pay or set aside for payment any dividend on the shares of Preferred Stock if the terms of any of the Corporation’s agreements, including agreements relating to its indebtedness, prohibit that declaration, payment or setting aside of funds or provide that the declaration, payment or setting aside of funds is a breach of or a default under that agreement, or if the declaration, payment or setting aside of funds is restricted or prohibited by law. Notwithstanding the foregoing, however, dividends on the shares of Preferred Stock will accrue regardless of whether: (i)the Corporation’s agreements, including its credit facilities, at any time prohibit the current payment of dividends; (ii)the Corporation has earnings; (iii)there are funds legally available for the payment of such dividends; or (iv)such dividends are authorized by the Corporation’s board of directors. Except as otherwise provided, accrued but unpaid distributions on the shares of Preferred Stock will not bear interest, and Holders of the shares of Preferred Stock will not be entitled to any distributions in excess of full cumulative distributions as described above. All of the Corporation’s dividends on the shares of Preferred Stock will be credited to the previously accrued dividends on the shares of Preferred Stock. The Corporation will credit any dividends made on the shares of Preferred Stock first to the earliest accrued and unpaid dividend due. If the Corporation does not pay any dividend when due, such dividend shall accrue and be paid when the Corporation has the legal ability to do so, without any penalty. Section 4 . Voting Rights . Except as otherwise provided herein or as otherwise required by the General Corporation Law of the State of Delaware the Preferred Stock shall have no voting rights. Section 5 . Liquidation . Upon any liquidation, dissolution or winding-up of the Corporation, whether voluntary or involuntary, including a merger or consolidation of the Corporation with or into another company, or transfer, sale or lease of substantially all of the assets of the Corporation (a “ Liquidation ”), the Holders of Preferred Stock will be entitled to receive the assets, whether capital or surplus, of the Corporation, legally available for distribution, prior to any holders of common stock in the Corporation, in such Liquidation equal to the value of the total of the Preferred Stock investment plus any accrued dividends in a pro rata manner in accordance with the Holder’s share of the Preferred Stock in the Corporation. 3 In the event of a partial liquidation through the sale of significant assets, the Corporation shall use the proceeds of such transaction to redeem the Preferred Stock, on a pro rata basis, in a percentage equal to the percentage the sold assets bear to the total assets of the Corporation. Section 6 . Investment Criteria . The Corporation may only invest in interests in Qualifying Energy Projects. A “ Qualifying Energy Project ” is either (i) an energy project that (A) is currently operational, (B) has a contract for the purchase of the electric, heating, cooling or steam output of the facility, with at least 5 years remaining on the term of such agreement, and (C) has a positive net present value, including any monetization of tax benefits; or (ii) is not operational, but has commenced construction or is ready to commence construction at the time of the investment by the Corporation, and such project has: (A) a contract for the purchase of the electric, heating, cooling or steam output of the facility, with a term of at least 10 years, (B) all permits required for the construction and operation of the facility, (C) an executed interconnection agreement to connect the facility to transmission or distribution system, and (D) a positive net present value, including any monetization of tax benefits. The determination of whether a project satisfies the criteria of a Qualifying Energy Project shall be in the sole discretion of the Board of Directors of the Corporation. Section 7 . Protective Provisions . So long as any shares of Preferred Stock are outstanding, unless the proceeds of any such transaction are used to redeem all of shares of Series A Preferred, the Corporation may not without approval of at least 60% of the holders of Preferred Stock, directly or indirectly, by amendment, merger, consolidation or otherwise (i) liquidate, dissolve or wind up the affairs of the Corporation; (ii) effect any merger, consolidation or sale or lease, transfer or otherwise dispose of all or substantially all assets of the Corporation; (iii) amend, alter or repeal any provisions of the Corporation’s Certificate of Incorporation that materially and adversely affects the holders of the Preferred Stock; (iv) redeem any stock of equity securities of the Corporation other than the Preferred Stock; (v) pay dividends on common stock that reduce the reserves held by the Corporation level to an amount that is less than six (6) months of dividend payments required for the Preferred Stock or (vi) issue any equity security ranking as to dividends, redemption, or distribution of assets upon a Liquidation (as defined in Section 5) senior to the Preferred Stock. Notwithstanding the foregoing, the Corporation may issue equity securities that are pari passu with the Preferred Stock ranking as to dividends, redemption, or distribution of assets upon a Liquidation (as defined in Section 5), in the sole discretion of the Board of Directors of the Corporation. A majority of the holders of shares of the Preferred Stock shall elect a representative to monitor compliance with the Protective Provisions who shall have the right to be an observer at the Board of Directors of the Corporation and who shall be entitled to indemnification consistent with current directors of the Corporation. 4 Section 8 . Redemption Provisions . In the event the Corporation does not file a registration statement with the Commission, covering a certain number of shares of Series A Preferred, as deemed reasonable by the Corporation, on or before December 31, 2014, upon the written request of Holder, the Corporation shall redeem all of the Holder’s Preferred Stock (subject to adjustment for reverse and forward stock splits, stock dividends, stock combinations and other similar transactions of the Preferred Stock) for a redemption price in cash, equal to the per share price Holder initially paid for such shares (the “Redemption Amount”), so long as such shares of Preferred Stock are not covered under any effective registration statement on the appropriate form filed with the Commission. The Holder may exercise its right to require the Corporation to redeem the Holder’s Preferred Stock (x) by written notice to the Corporation , and following such notice, (y) by delivery to the Corporation’s secretary wire instructions where such Redemption Amount should be paid. The Holders of the Preferred Stock shall simultaneously deliver to the Corporation’s Secretary certificate(s) representing their shares of the Preferred Stock. Such certificates shall be delivered duly endorsed and free and clear of all liens, claims or encumbrances with evidence of payment of any applicable transfer taxes and fees. Upon surrender of said certificate(s), the Corporation’s Secretary shall deliver to such Holder of the Preferred Stock the funds payable therefor, within one hundred-eighty (180) days of the date on which the written notice for the payment therefor is provided by Holder to the Corporation (the “Redemption Payment Date”). If the Corporation fails to pay in full the Redemption Amount by the Redemption Payment Date, the Dividend Rate shall increase to ten percent (10%) per annum until said amount is paid in full. Upon payment of the full Redemption Amount, the Preferred Stock of such Holder shall be deemed cancelled. Section 9
